Citation Nr: 9918840	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-17 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for actinic keratosis with 
history of basal cell carcinoma, head, face, neck, forearms, 
and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from July 1951 to July 1961 
with eleven years prior service.


FINDINGS OF FACT

1.  Medical evidence of a nexus between the veteran's current 
actinic keratosis and basal cell carcinomas to service has 
been submitted.

2.  The veteran's actinic keratoses and basal cell carcinomas 
are attributable to service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for actinic keratosis with basal cell carcinomas is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.   Actinic keratosis with basal cell carcinomas of the neck 
and face was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for his actinic keratosis and basal cell 
carcinomas because during service, he experienced extensive 
sun exposure in his job as a safety officer, which often 
required him to be outside working on aircraft.

Background

The veteran's service medical records are silent for any 
pertinent complaints, findings, or diagnoses related to the 
veteran's current disability.  In pertinent part, a 
retirement examination dated in February 1961 discloses 
normal findings.  Pertinent post-service records include an 
August 1990 private medical examination for complaints of 
itching and bleeding on the arms and right side of the neck.  
The physician diagnosed photodermatitis with erythema on the 
arms and pustule on the right side of the neck.  A follow-up 
report in September 1990 revealed an assessment of resolving 
photodermatitis.  A May 1992 surgical pathology report 
reflects skin biopsies.  Diagnoses rendered at that time were 
skin biopsy on the right cheek, intradermal nevus, and skin 
biopsy on the right side of the neck, basal cell carcinoma.

Overall, private medical records for treatment extending from 
1992 to 1997 reveal the presence of lesions consistent with 
actinic keratosis on the right side of the neck and right and 
left cheeks.  A February 1993 clinical report discloses an 
excision on the left cheek.  A May 1993 surgical pathology 
report reveals a diagnosis of skin biopsy, left cheek, basal 
cell carcinoma.  A January 1994 report reveals a diagnosis of 
skin lesion, clinically from the right side of the neck, 
shave excision, seborrheic keratosis, acanthotic type.  A 
private medical doctor's statement dated in May 1996 
discloses a history since August 1990 of skin problems and 
numerous actinic keratoses over the sun-exposed areas of the 
veteran's skin.  Also noted is a basal cell carcinoma on the 
left facial cheek.

A private medical doctor's statement dated in April 1997 
revealed that the veteran was being treated for skin 
problems, including actinic keratosis and basal cell 
carcinoma, since 1990.  The physician rendered an opinion 
that the skin lesions were, in part, a result of significant 
sun exposure over the course of the veteran's life.  Further, 
the physician stated that a most notable history of exposure 
occurred during the veteran's military career in the 
southwest United States.  The doctor also noted that the 
veteran is genetically predisposed to risk of sun damage and 
that during the years of greatest exposure, sunscreens were 
not available.  

In a report from a June 1997 VA examination, the examiner 
recited the veteran's history of photodermatitis, actinic 
keratosis, basal cell carcinoma of the right neck, and of the 
left cheek.  The examiner noted that all of the veteran's 
skin problems are in the sun-exposed areas - the head, face, 
neck, and the dorsum of the hands and forearms.  On 
examination, the examiner noted generalized erythema of the 
face and blush areas of the neck and dorsal areas of the 
hands and forearms.  Some scaly areas over the helix of the 
ears and left cheek were also noted.  Over the hands and 
forearms, large patchy and macular erythematous areas were 
also found.  Pertinent diagnoses were chronic photodermatitis 
with a history of basal cell carcinoma and actinic keratoses, 
all of which are consistent with the veteran's prolonged 
periods of sun exposure during service.  Further, the 
examiner commented that there is a clear relationship of the 
excessive sun exposure to the veteran's subsequent 
development of chronic photodermatitis and basal cell 
carcinoma skin cancer.  

Also of record is a private medical doctor's statement dated 
in May 1998 in which the physician noted the veteran's 
lengthy history of sun exposure and predisposition to 
precancerous lesions and his true cancers evidenced by basal 
cell carcinoma excisions.  Further, the doctor stated that 
the delay in appearance of the cutaneous sequelae often can 
exceed a period of 20 years.  Also noted is that the veteran 
requires treatment for new actinic keratoses that have arisen 
subsequent to sun exposure he received many years ago, and 
such pattern is expected to continue for the foreseeable 
future.

During the veteran's hearing before a member of the Board, he 
testified that initially he was assigned to the Coast 
Artillery where he worked as a welding instructor and 
sustained flash burns.  Transcript (T.) at 3.  He then became 
an aircraft welder and then went into aircraft maintenance.  
(T.) at 3.  The veteran stated that when he worked on the 
aircraft, the sun reflected off the aluminum directly in his 
face, hands, and upper body.  (T.) at 3.  Further, the 
veteran testified that he was exposed to the sun basically in 
the maintenance field.  (T.) at 4.  After he was removed from 
aircraft maintenance in 1949, the veteran stated that he was 
placed in safety work where he also spent time on the flight 
line outdoors.  (T.) at 4.  

The veteran testified that he was first diagnosed with skin 
cancer in 1990 and that the doctor rendered an opinion that 
the veteran's history of sun exposure was the basis for his 
skin cancer.  (T.) at 5.  When asked about his work after 
separation from service, the veteran stated that he was not 
in the sun to any great extent.   (T.) at 5.  Primarily, the 
veteran stated that he worked as a safety director in which 
most of the time he was in the office.  (T.) at 5.  Overall, 
the veteran testified that his work entailed supervision and 
administration.  (T.) at 6.  

The veteran testified that he has not received treatment from 
any doctors other than the one that began treating him in 
1990.  (T.) at 8.  When asked about his duties when he first 
entered service, the veteran stated that he entered the 
service in December 1939 and that he served mostly in the 
southwestern U.S.  (T.) at 9.  After retirement in 1961, the 
veteran stated that he lived in California for one year and a 
half, and then moved to Wyoming.  (T.) at 9.  Before he went 
on active duty, the veteran stated that he lived in 
Lancaster, Pennsylvania.  (T.) at 9.  

Analysis

The issue for determination in this case is whether the 
veteran is entitled to service connection for actinic 
keratosis with basal cell carcinoma of the head, neck, face, 
forearms, and hands.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  Service 
connection may also be allowed on a presumptive basis for 
certain disabilities, including certain cancers, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107.  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well-grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran in this case claims that his skin disorders are 
due to extensive sun exposure during his lengthy periods of 
service.  The Board notes initially, that although skin 
cancer was diagnosed many years after service, the veteran's 
assertions, in fact, are supported by private and VA medical 
statements that tend to relate the veteran's post-service 
actinic keratosis and basal cell carcinomas to sun exposure 
in service.  The record as a whole reflects significant 
treatment of skin lesions primarily pertaining to the neck 
and both cheeks beginning in 1990.  Specifically, multiple 
private clinical records substantiate diagnoses of skin 
biopsies and basal cell carcinomas.  For example, in a May 
1993 report, the record supports that the veteran underwent a 
skin biopsy and a diagnosis of basal cell carcinoma of the 
left cheek was rendered.  Shortly thereafter, in January 
1994, a lesion from the right side of the neck was removed 
and a diagnosis of seborrheic keratosis, acanthotic type was 
indicated.  Thus, the record clearly establishes current 
disability.

Furthermore, the record includes private and VA medical 
opinions that establish a relationship between the veteran's 
significant sun exposure during the course of his service and 
the subsequent development of skin lesions and basal cell 
carcinomas.  Significantly, in April 1997 and May 1998, the 
veteran's dermatologist, who had been treating the veteran 
since 1990, stated that the veteran's lengthy history of sun 
exposure in service combined with a certain predisposition to 
precancerous lesions led to the conclusion that the 
consistent appearance of actinic keratosis are a result of 
the veteran's exposure to the sun many years ago.  In fact, 
the physician stated that the delay in appearance of such 
lesions can often go beyond 20 years.  Additionally, during 
VA examination in June 1997, the examiner noted the veteran's 
history of photodermatitis, actinic keratosis, and basal cell 
carcinomas and stated that all of the veteran's skin problems 
clearly are consistent with the reported extensive inservice 
exposure to the sun.

The veteran has presented competent evidence of current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Although the 
veteran's service medical records do not reflect any 
treatment of the skin including any skin cancer, VA 
regulations provide for a grant of service connection when 
the evidence as a whole, including that pertinent to service, 
establishes that the particular disease was incurred during 
service.  38 C.F.R. § 3.303(d).  

After careful review of the veteran's contentions and the 
entire evidence of record, the Board finds that the veteran 
is entitled to service connection for his actinic keratosis 
and basal cell carcinomas of the neck and face.  Essentially, 
the veteran has submitted evidence of his military 
occupations that support his personal statements that he 
worked as an aircraft engineer during service.  Furthermore, 
the veteran has testified that such duties required great 
exposure to the sun.  Lay testimony will suffice to establish 
the occurrence of events or incidents readily observable to 
the lay person.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the Board accepts the veteran's assertions 
that he was exposed to the sun for long periods of time.  
Moreover, the veteran has provided competent medical opinions 
that establish current disability and relate the veteran's 
sun-exposed skin problems to his periods of service.  

Therefore, in consideration of the doctrines of "relative 
equipoise" and "reasonable doubt," the Board concludes 
that there is at least an approximate balance between 
positive and negative evidence with respect to the merits of 
the veteran's claim; thus, the benefit of the doubt shall be 
given to the veteran.  38  U.S.C.A., §§ 1154, 5107 (West 
1991).


ORDER

Entitlement to service connection for actinic keratoses and 
basal cell carcinomas is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

